Citation Nr: 0421079	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  98-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES
Entitlement to service connected for impaired vision.

Entitlement to service connection for a back disability 
claimed as muscle spasms.

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In March 1998 the RO granted service connection 
for PTSD and assigned a 30 percent rating effective from 
August 25, 1992.  The veteran appealed the 30 percent rating.

The Board notes that, during the course of this appeal, the 
veteran was granted service connection for headaches, at a 
noncompensable level.  Therefore, the issue of service 
connection for this disability is no longer before the Board.  
The Board also notes that the veteran expressed disagreement 
with the initial evaluation assigned to him for his 
headaches, and a Statement of the Case has been issued as to 
this issue.  However, the veteran has not filed a substantive 
appeal in this regard, therefore this issue is also not 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran does not have impaired vision related to 
service.

2.  A back disorder claimed as muscle spasms is not of 
service origin.

3.  Prior to December 6, 1998 the veteran's PTSD was 
productive of definite social and industrial impairment. 

4.  Effective December 6, 1998 the veteran's PTSD is 
productive of considerable social and industrial impairment.


CONCLUSION OF LAW

1.  The preservice left eye disability was not aggravated by 
active duty. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2003).

2.  Impaired vision was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A back disability claimed as muscle spasms was not 
incurred in or aggravated by service nor may arthritis of the 
spine be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303 (2003).

3.  The criteria for a rating in excess of 30 percent for the 
service connected PTSD prior to December 6, 1998 have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995, 2003).

4.  The criteria for a 50 percent for the service connected 
PTSD effective December 6, 1998 have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated October 2003, and in the statement of 
the case and the numerous supplemental statements of the case 
issued, most recently, in August 2003.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran received 
many examinations during the course of this appeal.  All 
available records have been obtained and associated with the 
claims folder.  The veteran received a hearing at the RO 
before the undersigned member of the Board in November 2001.

The Board notes that this October 2003 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual background

On the report of the veteran's pre entrance report of medical 
history, dated June 1966, the veteran noted that he wore 
glasses, had leg cramps and chest pain, and had recurrent 
back pain.  A physician at that time noted that the veteran 
reported a low back strain in the remote past, but found that 
the veteran was currently not on any medication for this.  
This examiner also noted that the veteran used glasses for 
reading.  The physician also noted that the veteran had 
physiologic leg cramps, and pain in the chest, that were also 
not considered disabling.  The examination clinically 
evaluated the back as normal.  The veteran's uncorrected near 
vision was 20/40 on the right and 20/20 on the left.  
Uncorrected distant vision was J-1 on the right and J-4 on 
the left.  Defective vision was noted

A July 1968 treatment report noted that the veteran reported 
that he sprained his back while in the motor pool, and at 
that time, the veteran reported that he had a history of back 
pain.  The veteran was prescribed medication for his back.  
An October 1968 treatment report indicates that the veteran 
reported episodes of seeing spots before his eyes every few 
months, which episodes were followed by decreased vision and 
severe frontal headaches.  The veteran was referred for an 
eye examination.

In January 1969, the veteran was noted to complain of lower 
back pain, and reported previous back trouble.  The veteran 
was diagnosed with a muscle spasm at that time, and 
prescribed medication.  The report of the veteran's July 1969 
seperation examination notes that the veteran's spine was 
normal.  Uncorrected near and distant vision was 20/20 
bilaterally.  The veteran did note at that time that he wore 
glasses, but did not indicate that he suffered from any 
cramps or back problems.

Many of the treatment records submitted by the veteran relate 
to medical conditions not at issue in the present case.  The 
veteran was treated at a VA facility in 1992 and 1993 on 
several occasions for headaches with blurred vision.  In 
March 1992 he stated that since Vietnam he sees spots in 
front of his eyes and then goes blind.  This was related to 
his headaches

Social Security records show that the veteran has been in 
receipt of Social Security benefits since October 1992 for a 
primary diagnosis of affective/mood disorders, and a 
secondary diagnosis of anxiety related disorders.

During March 1992 private treatment, the veteran complained 
of dizzy spells for the past ten years, associated with his 
eyes going temporarily blind.  The veteran also reported 
frequent headaches that were preceded by seeing spots and 
blurred vision.  The veteran was diagnosed at that time with 
probable vascular headaches.  During April 1992 treatment, 
the veteran noted that he had trouble reading over the past 
4-6 months.  He further indicated that he had seen spots in 
front of his eyes since Vietnam, and would go blind for about 
15-60 minutes, prior to having a headache.  The veteran was 
diagnosed with migraines.

The veteran received a VA psychiatric examination in June 
1992.  The report of that examination indicates that the 
veteran's primary complaint at that time was of insomnia.  He 
also noted present symptoms of severe recurrent headaches and 
visual problems.  He felt that he was unable to handle 
stress.  The veteran noted that he did have some problems in 
dealing with day to day stress, but could take part in most 
of the activities of daily living.  He reported several 
hobbies.  He indicated that he gets along well with people at 
times, but at other times he is very socially withdrawn.

Upon examination, the veteran's attitude and behavior during 
the interview were noted to be calm, relaxed, and 
cooperative, with appropriate mood.  At times, the veteran 
appeared sad when talking about his experiences in Vietnam.  
His affect was thought congruent.  Thought processes were 
intact.  The veteran was suspicious at times, but most of the 
time he could use his judgment.  He worried and felt 
depressed.  He was anxious and apprehensive, but not 
psychotic.  He had no evidence of pressured thought, and no 
evidence of delusions or hallucinations.  He had many of the 
signs and symptoms of PTSD.  The veteran was found to be 
oriented, with average intelligence.  He had some insight.  
His concentration, memory, attention span, and understanding 
were not impaired.  He could abstract, and his judgment was 
not impaired.  The veteran at that time was diagnosed with a 
generalized anxiety disorder.  The veteran was found to have 
a high level of anxiety and some somatic symptoms.  There was 
an element of depression with some factors relating to PTSD.  
He was anxious, frequently depressed, and had headaches.  The 
examiner indicated that it was his opinion that the veteran 
had psychological impairment that affected the quality and 
quantity of the work he could do, but that he was employable.  
He can take part in the activities of daily living, and was 
able to relate with people and communicate.
 
A June 1992 VA general medical examination showed no 
pertinent abnormality.

A private psychological report dated in November 1992 
indicated that the veteran's PTSD was clearly interfering in 
his ability to hold a job.  His mental condition was 
deteriorating.

The veteran received a further VA psychiatric examination in 
January 1993.  The report of that examination indicates, in 
relevant part, that the veteran reported bouts of anxiety and 
depression since discharge.  He also admitted to problems 
with concentration and memory.  He indicated that he could 
not handle stress and was easily frustrated.  He admitted 
that he had a temper that sometimes got out of control.  He 
reported that he was easily startled by sounds, and at times 
felt tense and hyperalert.  His major complaint was initial 
insomnia.  He also noted disturbing combat dreams of Vietnam 
experiences.  He reported that he was somewhat moody at 
times, but denied frank depression.

Upon examination, the veteran was noted to be a well 
developed and well nourished male in no apparent distress.  
He was pleasant and cooperative.  He was dressed in casual 
clothing and was neat and clean.  Speech was relevant and 
coherent.  On one occasion during the interview, the veteran 
responded to a loud noise outside the building with a 
somewhat hyperreactive startled response.  He was euthymic 
and his affect was appropriate.  However, when dealing with 
some Vietnam issues, he became reflective and appropriately 
sad.  There was no indication of a thought disorder.  He 
denied perceptual problems.  He was fully oriented.  
Intellect was estimated as average.  His general fund of 
knowledge was good.  His memory was good and concentration, 
when focused, was good.  His clinical judgment was 
satisfactory.  His insight was fair.  The veteran was 
diagnosed with PTSD, chronic, mild to episodically moderate, 
with a Global Assessment of Functioning (GAF) of 80.

The report of X-rays of the veteran's lumbosacral spine taken 
in September 1996 noted that the veteran's alignment and 
vertebral body heights were normal.  Small anterior 
osteophytes were seen at multiple levels consistent with 
early osteoarthritis.  No other abnormalities were seen.  The 
pedicles were intact.

The veteran has submitted numerous private statements which 
indicate that many people noticed a change in the veteran's 
behavior after he returned from service.

The veteran received another VA psychiatric examination in 
October 1997.  The report of that examination indicates that 
the veteran was oriented to time, place, and person, and made 
good eye contact.  Mood was good, with congruent affect.  He 
denied appetite disturbance, lack of sexual interest, 
lethargy, or other signs of depression, other than early 
morning awakening.  He reported that he dreamt about numerous 
things, and occasionally about Vietnam.  He reported that his 
wife told him that he sometimes sleep walks.  No 
hallucinations, delusions, paranoia, or formal thought 
disorder were evidenced.  He reported that he sometimes jumps 
when he hears loud noises.  When asked about anxiety, he 
reported having to stay busy and keep moving.  He did not 
endorse excessive anxiety or worry.  Speech was relevant and 
normal in tone and latency.  Judgment and insight were fair.  
Intellectual functioning was estimated to be in the low 
average range.  He denied any recent history of drug use.  
The examiner noted that, while the veteran may have endorsed 
some PTSD symptoms in the past, he presently was not 
reporting enough symptoms to meet the DSM-IV criteria for 
PTSD or any other mental disorder.  On a psychological 
measure of personality functioning, the veteran over endorsed 
unusual items, to the point of rendering the test invalid.  
On a measure of combat-related PTSD, he scored below the cut 
off.  On another PTSD measure, which has no validity 
indicators, he scored above the cut-off.  However, his 
performance on the personality measure (MMPI-2), which does 
have validity measures, indicated that he was prone to 
exaggeration.  The examiner therefore indicated that the 
veteran's performance on other measures should be taken with 
a grain of salt.  It was also noted that he scored very low 
on a basic measure of reading ability, which may not have 
been his best effort.  The examiner concluded that the 
veteran's details of combat trauma were absent because the 
veteran was reporting very little that could be construed as 
trauma, and was not reporting persistent re-experiencing of 
trauma, the hallmark of PTSD.  The examiner found that the 
veteran had no psychiatric diagnosis, and had a GAF of 78.

VA treatment records show that the veteran has been treated 
periodically on a outpatient basis for continued psychiatric 
symptoms.

The veteran had another VA examination for PTSD in November 
1997.  The report of that examination indicates that the 
veteran reported that he had been unable to sleep well since 
Vietnam.  He could not think or concentrate, had anxiety, 
felt depressed a lot, and avoided being around people.  He 
had recurrences of memories of seeing bodies and heads lying 
on the roads in Vietnam.  He reported occasional nightmares.  
He tried to stay busy all day to avoid these thoughts, and he 
reported an increased startle response.  

He reported seeing bodies along the side of the road.  He 
reported that since discharge, he has had daily significantly 
anxiety and depression but did manage to go to some college 
and had been able to work although he held numerous jobs.  He 
reported being married for five times, the last one lasting 
16 years so far.

On examination, the veteran was noted to be an appropriately 
dressed and groomed male who was alert and oriented times 
three.  His affect was blunted.  Mood was dysphoric.  Speech 
was relevant and spontaneous.  There were no suicidal or 
homicidal ideations.  His thoughts appeared organized.  No 
hallucinations or delusions were noted.  His cognition was 
unimpaired.  His insight was fair.  The veteran was diagnosed 
with chronic mild PTSD, with a GAF of 70.  The examiner 
indicated that the veteran did appear to be suffering from 
mild PTSD.  He did not appear to report major trauma during 
his stint in Vietnam, but did report some minor traumatic 
situations which may have led to his current symptoms.

A private hospital report dated on December 6, 1998 indicates 
that the veteran had been admitted through the emergency room 
because of a reported overdose.  It was noted that he had a 
history of depression since his return from Vietnam, and also 
was having marital difficulties with his wife.  Upon 
examination, the veteran was found to be alert and oriented 
to time, place and person, but probably not fully oriented to 
situation.  Speech was spontaneous and of normal tone and 
volume, but the veteran contradicted himself at times.  
Affect was inappropriate.  Thought process showed the 
contradictions noted, but was otherwise coherent.  He denied 
delusions, hallucinations, and suicidal or homicidal 
ideation.  Judgment seemed poor.  Insight was limited.  
Memory was intact and intellect was average.  The examiner 
diagnosed the veteran with adjustment disorder with depressed 
mood, and alcohol intoxication at the time of admission.

A private consultation report dated June 1999 noted that the 
veteran had attempted suicide the previous night, and 
reported thinking about suicide since the suicide of his step 
daughter two week prior.  On examination the veteran was 
alert and oriented to time place and person but not to 
situation.  Speech was spontaneous, and he repeated himself.  
Behavior was disturbed.  Affect was fairly appropriate.  
Thought process was coherent.  Thought content revealed 
paranoia but not hallucinations.  He was vague about whether 
he had immediate intent to harm himself at the present.  
Judgment was poor, insight was limited, memory was intact, 
and intellect was average.  The veteran was diagnosed with 
alcohol dependence, paranoia, and depression of unknown 
etiology, and the examiner recommended that the veteran be 
admitted.

The report of private psychiatric evaluation dated June 1999 
noted that the veteran had been hospitalized apparently after 
finding out that his wife of 20 years, from whom he was now 
estranged, was living with another man.  Upon examination, 
multiple stigmata were noted on the veteran's skin, 
indicative of chronic alcohol use.  He had a blunted affect.  
Questions had to be repeated.  He appeared at times to be 
generally intelligent, but became fixated on certain issues 
and continued to press them even though answers were 
repeated.  He denied audio and visual hallucinations as well 
as suicidal, homicidal, or psychotic ideation.  The veteran 
was diagnosed with alcohol dependence, adjustment disorder 
with missed emotions of anxiety and depression, rule out 
depressive disorder, not otherwise specified.  The examiner 
noted that although the veteran presented a history of PTSD,  
no acute signs or symptoms of this were noted at that time.  
The veteran was assessed with a GAF of 48, over 55-60.

A private discharge summary dated June 1999 diagnosed the 
veteran with psychosis not otherwise specified, suggestive of 
chronic undifferentiated schizophrenia because of thought 
process disturbance, alcohol dependence, and mixed 
personality disorder.  The veteran's GAF at time of discharge 
was noted to be 40.

A July 1999 private discharge summary noted that the veteran 
had been diagnosed with a psychotic disorder, NOS, and PTSD, 
with a GAF of 50.

The veteran received a VA examination in January 2000.  The 
examiner indicated at that time that no records were 
available to him for review.  The report of that examination 
indicates that the veteran reported nightmares pertaining to 
Vietnam.  He reported an increased startle response, and some 
flashbacks at night.  He also reported problems with anxiety 
which would cause him to shake all over.  He described 
periods of being very depressed and suicidal.  Upon 
examination, the  veteran was sad and his mood was depressed.  
His thought processes were positive for talking about Vietnam 
experiences.  There was no suicidal or homicidal ideation.  
The veteran did not show any evidence of psychosis or any 
unusual behaviors.  His intellect and cognitive functioning 
showed he was oriented times three and had good memory.  He 
had good abstraction and a good general fund of knowledge.  
The veteran was at that time diagnosed with PTSD with a GAF 
of 55.

The veteran received a Social Security mental status 
examination in August 2000.  The summary of that examination 
indicates, in relevant part, that the veteran had a history 
of PTSD and a history of psychiatric hospitalization a year 
ago, however, he denied and psychotic symptoms at the present 
time and denied any significant symptoms of PTSD.  There was 
some depression and mild anxiety noted.  The examiner noted 
that the depression appeared to be at a dysthymic level, and 
was not overwhelming.  The examiner indicated that, mentally, 
the veteran had the memory and concentration to be able to 
understand and recall and follow simple instructions in a 
vocational environment.  The examiner indicated that the 
veteran's primary limitations at that time appeared to be 
physical in nature.

The veteran received a hearing before the undersigned member 
of the Board in November 2001.  The veteran at that time 
related some of the symptoms he had that he felt were related 
to his PTSD.  The veteran also reported that he had muscle 
spasms in the back of his legs while on active duty, for 
which he was treated in service by having a rub down and with 
the use of heating pads.

The veteran received a VA psychiatric examination in August 
2002.  The report of that examination indicates that the 
veteran's main complaint was that his nerves were shot.  He 
reported nightmares of combat about once a month.  He 
reported that he does not usually think about Vietnam during 
the day.  He did describe a startle response to loud noises.  
He tried to avoid movies about Vietnam, but not war movies in 
general.  He noted that when he sees Vietnamese people, he 
thinks about events in Vietnam, but does not report any 
increased anxiety during that time.  He appeared to be 
anxious and hypervigilant, and have chronic depressive 
symptoms as well.  He also reported chronic lack of energy, 
loss of interest, poor concentration, and easy irritability.  
Upon examination, the veteran was noted to be alert and 
oriented times there.  He was anxious and somewhat tremulous 
with blunted affect and dysphoric mood.  No suicidal or 
homicidal thoughts were expressed.  There was no evidence of 
a thought disorder, hallucinations, or delusions.  His 
insight appeared to be limited.  The veteran was diagnosed 
with PTSD, chronic, mild, with episodic increase to moderate 
severity.  He was found to have a current GAF of 45.  The 
examiner noted that the veteran appeared to be suffering from 
PTSD symptoms which fluctuated from mild to moderate in 
severity, which presented at least a moderate curtailment in 
the veteran's social and occupational functioning.

In the report of a VA neurological examination dated in 
August 2002, the veteran indicated that he has had recurring 
severe headaches that have gotten worse in the past two to 
three years.  These headaches occur three to four times a 
week and last two to three hours.  He reported occasional 
blurred vision associated with these headaches.  He also 
noted that he sometimes sees spots in his eyes shortly before 
his headaches occur.  Upon examination, the veteran's pupils 
were shown to be equal, round, and reactive to light.  Fundi 
showed sharp discs bilaterally with no papilledema present.  
The examiner noted that the veteran likely suffered from 
migraine headaches, which the examiner opined were likely 
present during the veteran's military service.  (The Board 
notes that the veteran was granted service connection for 
headaches in an RO decision dated August 2003.)

The veteran received a VA examination for his joints in 
August 2002.  The report of that examination indicates that 
the veteran reported that he had had low back pain over the 
years.  He is unaware of any definite diagnosis he has had 
for any back problems.  He described low back pain that was 
somewhat constant, but which varied in severity.  He 
described pain as being in the left lower back and hip 
region.  He stated that the pain did not radiate down into 
the leg.  He sometimes had numbness and tingling of the left 
thigh.  No loss of bowel or bladder control was noted.  He 
has to be careful with any bending or lifting.  He can sit, 
stand, and walk ok.  He reported mild low back pain at 
present. 

Upon examination, the veteran was noted to move about the 
room without apparent difficulty.  He was able to stand 
erect.  There was no visible or palpable spasm of the back at 
that time.  He had tenderness directly over a deep lipomatous 
nodule in the left lower lumbar/superior aspect of the left 
buttock region.  On range of motion testing, he had 80 
degrees of flexion with slight pain on motion.  He had 30 
degrees of extension without pain.  He had 20 degrees of 
right and left lateral bending with pain in the left lateral 
buttocks area down into the left with left lateral bending.  
On neurological evaluation, there were no focal strength 
deficits.  He was able to heel and toe walk, and able to 
squat and arise again.  Reflexes and sensation were intact in 
the lower extremities.  Supine straight leg raising 
examination was negative for back or radicular pain on the 
right.  With elevation of the left leg, he had some pain 
directly over the area of the nodule, but no radicular pain 
was noted.  The examiner noted that the veteran's chronic low 
back pain was mostly likely secondary to a painful deep 
lipomatous nodule in the left lower back region, as well as 
degenerative changes noted on the X-ray report.

The examiner indicated that, based on his review of the 
records, the veteran's present complaints were possibly 
related to the low back complaints the veteran had while in 
service, however, the examiner indicated that this was 
somewhat speculative in nature and did not rise to the level 
of reasonable medical certainty, or even an "as likely as 
not" standard.  The examiner noted that he saw no evidence 
of muscle spasm in the veteran at this time.  Further, the 
examiner noted that the X-ray report was suggestive of prior 
compression fractures of T12 to L2, even though no such 
fracturing was noted in the veteran's records.

Service Connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

With regard to the issue of aggravation, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired vision

The service medical records show normal vision in the right 
eye.  However. The entrance examination showed reduced vision 
in the left eye, 20/40 near vision and J-4 distant vision.  
However, at the time of the separation examination the vision 
in the left eye was normal.

While the veteran reported seeing spots before his eyes on 
one occasion in service, the report of the veteran's July 
1969 separation as indicated above noted that his vision was 
normal.  The spots he reported in service appear to be 
related to headaches.  Since that time, the only visual 
symptoms that the veteran has reported have been in 
conjunction with his migraine headaches, for which the 
veteran was service connected in a rating decision dated 
August 2003.  There is no indication that the veteran has any 
other eye symptomatology, and therefore, there is no evidence 
that the veteran has any eye disability for which service 
connection can be granted.  Therefore, the Board finds that 
the preservice left eye disorder did not worsen during 
service.  Service connection is not warranted for any 
disability involving either eye.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Back Disorder claimed as Muscle Spasms

The veteran's was seen on several occasions for back 
complaints during service and muscle spasms were noted in 
January 1969.  However, his separation examination showed no 
abnormality of the back.  Additionally a chronic back 
disorder was first shown many years after service.  Arthritis 
was shown in September 1996.  Additionally the VA examiner in 
August 2002 indicated that the low back disorders were not 
related to service and that the veteran's chronic low back 
pain was most likely secondary to a painful deep lipomatous 
nodule in the left lower back region, as well as degenerative 
changes noted on X-ray report.  There is no medical evidence 
of record which relates the low back disorders to service.  

Accordingly the Board finds that the veteran's current back 
disorders are not related to service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Increased Evaluation for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996, 2003). 

Under Diagnostic Code 9411 (1996), a 30 percent disability 
rating is warranted for PTSD which results in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent evaluation for PTSD is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

In a precedent opinion the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large." VA O.G.C. Prec. 9- 
93 (Nov. 9, 1993).

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated. 61 Fed. Reg. 52, 6295 (1996).

Under the revised rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001), a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressor; no more than slight impairment in 
social, occupational, or school functioning.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The SSA records shows that the veteran was awarded disability 
benefits for his psychiatric illness effective from 1993.  
However, VA examinations in June 1992, January 1993, October 
1997 and November 1997 indicated that the PTSD was mild to 
episodically moderate.  GAF scores ranged from 70 to 80 with 
70 indicating mild symptoms and 80 transient symptoms.  
Although the November 1997 examination indicated that his 
affect was blunted, the prior examinations showed a normal 
affect.  Additionally the VA examinations showed no evidence 
of circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract.  Additionally this evidence does not show that the 
PTSD results in considerable social and industrial 
impairment.  Accordingly, prior to December 6, 1998 the 
criteria for a 50 percent rating under either the old or 
revised criteria had not been met

However on December 6, 1998 the veteran was hospitalized 
because of a reported overdose.  The examination showed that 
he was probably not fully oriented to situation.  Speech was 
spontaneous and of normal tone and volume, but the veteran 
contradicted himself at times.  His affect was inappropriate 
and his thought process showed contradictions.  Judgment 
seemed poor insight was limited.  The private treatment 
records during 1999 recorded similar findings.  VA 
examination in January 2000 a GAF of 55.  Additionally, the 
August 2002 VA examination showed that the veteran was 
tremulous with blunted affect and dysphoric mood.   His 
insight appeared to be limited and he was anxious.  During 
this time period his GAF ranged from 40 to 55 with 40 
indicative of major impairment and 55 indicative of moderate 
symptoms.  A GAF of 45 assigned during the August 2002 
examination, which is indicative of serious symptoms.  Based 
on this evidence the Board finds that the PTSD results in 
considerable industrial and social impairment.  Accordingly, 
a 50 percent rating is warranted under the old rating 
criteria effective December 6, 1998 the date the veteran was 
hospitalized at a private facility for increased symptoms.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

However, this same evidence does not provide a basis for a 
higher rating.  The two recent VA examinations showed no 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
Additionally the VA examiner in August 2002 indicated that 
the degree of impairment resulting from the PTSD ranged from 
mild to moderate.  This evidence shows that the PTSD does not 
result in severe social and industrial impairment.  
Accordingly, a rating in effect of 50 percent is not 
warranted under either the old or revised rating criteria. 



ORDER

Entitlement to service connected for impaired vision is 
denied.

Entitlement to service connection for muscle spasms is 
denied.

Entitlement to a rating in excess of 30 percent prior to 
December 6, 1998 is denied. 

Entitlement to a 50 percent rating for post-traumatic stress 
disorder effective December 6, 1998 is granted subject to the 
law and regulation governing the payment of monetary 
benefits.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



